 Case 1:20-cv-05843-FB-LB Document 1 Filed 12/02/20 Page 1 of 20 PageID #: 1




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X   Case No.
 SHATEENA COOK,

                                             Plaintiff,            COMPLAINT

                           -against-
                                                                   PLAINTIFF DEMANDS
 SPEEDWAY LLC and MICHELLE COLES,                                  A TRIAL BY JURY
 Individually,

                                              Defendants.
 --------------------------------------------------------------X

        Plaintiff SHATEENA COOK (“Plaintiff”), by her attorneys, PHILLIPS & ASSOCIATES,

ATTORNEYS AT LAW, PLLC, hereby complains of the Defendants, upon information and

belief, as follows:

                                        NATURE OF THE CASE

1.      Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42

        U.S.C. §§ 2000e et seq. (“Title VII”), the Family Medical Leave Act, 29 U.S.C. §§ 2601

        et seq. (“FMLA”), the New York State Human Rights Law, New York State Executive

        Law §§ 296 et seq. (“NYSHRL”), and the New York City Human Rights Law, New York

        City Administrative Code §§ 8-502(a) et seq. (“NYCHRL”) and seeks damages to redress

        the injuries Plaintiff has suffered as a result of being discriminated against due to her

        pregnancy, sex/gender (female), familial and caregiver status, and for going on FMLA-

        protected leave, and retaliated against for requesting reasonable accommodations for her

        pregnancy, including but not limited to requesting and taking a legally protected

        pregnancy-related FMLA leave.

             JURISDICTION, VENUE, AND PROCEDURAL PREREQUISITES

2.      Jurisdiction of this Court is proper under 42 U.S.C. § 2000e-5(f)(3), 29 U.S.C. § 2601, and
 Case 1:20-cv-05843-FB-LB Document 1 Filed 12/02/20 Page 2 of 20 PageID #: 2




     28 U.S.C. §§ 1331 and 1343.

3.   The Court has supplemental jurisdiction over the claims that Plaintiff has brought under

     state and city law pursuant to 28 U.S.C. § 1367.

4.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) as one or more Defendants

     reside within the Eastern District of New York or the acts complained of occurred therein.

5.   By: (a) timely filing a Charge of Discrimination with the New York State Division of

     Human Rights and cross-filing, the same, with Equal Employment Opportunity

     Commission (“EEOC”) on July 14, 2020; (b) receiving a Notice of Right to Sue from the

     EEOC on September 8, 2020; (c) commencing this action within 90 days of the issuance of

     the Notice of Right to Sue by the EEOC; and (d) contemporaneously with the filing of this

     Complaint, mailing a copies thereof to the New York City Commission of Human Rights

     (“NYCCHR”) and the Office of the Corporation Counsel of the City of New York pursuant

     to the notice requirements of § 8-502 of the New York City Administrative Code, Plaintiff

     has satisfied all of the procedural prerequisites for the commencement of the instant action.

     A copy of the Notice of Right to Sue is annexed hereto as Exhibit A; a copy of the

     transmittal letter to the NYCCHR, et ano., is annexed hereto as Exhibit B.

                                          PARTIES

6.   At all relevant times, Plaintiff was and is a female resident of the State of New York and

     County of Kings.

7.   At all relevant times, Defendant SPEEDWAY LLC (“SPEEDWAY”) was and is a foreign

     limited liability company that duly operates in the State of New York.

8.   Defendant SPEEDWAY operates convenience stores and gas stations in about 32 States.

9.   Upon information and belief, Defendant SPEEDWAY employs at least fifty or more




                                               2
 Case 1:20-cv-05843-FB-LB Document 1 Filed 12/02/20 Page 3 of 20 PageID #: 3




      employees.

10.   At all relevant times, Defendant SPEEDWAY acted by and through its agents, servants,

      and employees, each of whom acted at all times relevant in the course and scope of their

      employment with and for Defendant SPEEDWAY.

11.   At all relevant times, Defendant MICHELLE COLES (“COLES”) was an employee of

      Defendant SPEEDWAY holding the position of “Senior District Manager.”

12.   At all relevant times, Defendant COLES was Plaintiff’s supervisor and had the ability to

      affect the terms and conditions of Plaintiff’s employment. Defendant COLES had the

      authority to hire, fire or affect the terms and conditions of Plaintiff's employment, or to

      otherwise influence the decisionmaker of the same.

                                    MATERIAL FACTS

13.   In or around September 2015, Plaintiff began working as a “Cashier” at Defendant

      SPEEDWAY’s 2400 Flatbush Avenue, Brooklyn, New York 11234 store. Throughout her

      four years of employment with Defendant SPEEDWAY until her unlawful demotion in or

      around November 2019, Plaintiff was promoted to “Shift Lead” and finally to “Co-

      manager,” which was later renamed to “Lead Manager.”

14.   As a Lead Manager, Plaintiff worked approximately 50 hours per week and was being paid

      approximately $16.00 per hour plus overtime pay.

15.   Plaintiff’s estimated 2020 salary had she not been demoted was approximately $44,240.00,

      which includes her base pay and a monthly performance bonus of approximately $220.00

      that she received before her demotion. Plaintiff also received other benefits from Defendant

      SPEEDWAY, including but not limited to: Dental, Vision, Medical, Life Insurance, Short-

      Term and Long-Term Disability, 401k plan with a company match of $1.17 per dollar up




                                               3
 Case 1:20-cv-05843-FB-LB Document 1 Filed 12/02/20 Page 4 of 20 PageID #: 4




      to 6% of annual salary.

16.   Plaintiff was qualified for each of the positions that she held and performed well throughout

      her employment.

17.   In or around the beginning of 2018, Plaintiff was even offered a promotion to be the

      General Manager of the store where she had been working at but she had to decline the

      promotion at that time as she had many responsibilities related to caring for her first child.

18.   In or around December 2018, Plaintiff informed Boris (Last Name Unknown), the General

      Manager at the store where she was working at, that she was pregnant.

19.   Around the time that Plaintiff was six months pregnant, Boris informed Defendant

      SPEEDWAY’s Human Resources Department and/or Defendant COLES of Plaintiff’s

      pregnancy and it was requested of Plaintiff that she submit to them a letter from her doctor

      stating how far along she was, what her due date was, and if she required any

      accommodations. Plaintiff indeed submitted such a letter from her doctor.

20.   Soon after, Sheri (Last Name Unknown), a Human Resources representative of Defendant

      SPEEDWAY, and Defendant COLES were at the store where Plaintiff worked and Plaintiff

      utilized that opportunity to inquire about the types of leave that were available to her based

      on her pregnancy.

21.   Defendant COLES stated that she did not know how that worked and that she did not know

      of any options available to Plaintiff. She then advised Plaintiff to “ask around” to see what

      benefits were available “if any.”

22.   Surprised, Plaintiff asked Defendant COLES if no other woman had been pregnant in her

      district before and also shared that she had been experiencing heavy vomiting during her

      pregnancy and was often out of breath.




                                                4
 Case 1:20-cv-05843-FB-LB Document 1 Filed 12/02/20 Page 5 of 20 PageID #: 5




23.   Defendant COLES gave Plaintiff a repulsed look that Plaintiff understood to mean that she

      believed that Plaintiff’s symptoms were abnormal and she stated that she had only had one

      female worker that had to be on bedrest because she was older and another female

      employee that had continued to work until she was eight months pregnant without any

      issue.

24.   Plaintiff felt very uncomfortable by Defendant COLES’ expression and tone.

25.   Plaintiff continued to try to find out what type of pregnancy leave and other benefits were

      available to her and she submitted the required paperwork for a leave of absence under the

      FMLA. Her request was approved for leave starting on or about June 12, 2019 and ending

      on or about September 5, 2019. This period of time was covered by the FMLA.

26.   Concurrently, Plaintiff was also approved for Short Term Disability from on or about June

      20, 2019 until June 27, 2019. Plaintiff’s Short Term Disability was further extended due to

      medical reasons through about the end of Plaintiff’s pregnancy.

27.   On or about September 23, 2019, Plaintiff received a letter from Defendant SPEEDWAY’s

      Leave of Absence Department informing her that her leave of absence had been extended

      to the end on November 11, 2019.

28.   Plaintiff then went on New York State Paid Family Leave for about ten weeks after she

      gave birth.

29.   Plaintiff’s requested accommodations for pregnancy-related leave were reasonable and did

      bot place an undue burden on Defendant SPEEDWAY.

30.   Plaintiff’s requested accommodations were granted and Plaintiff was instructed that she

      did not have to contact Defendant SPEEDWAY until about a week before she was able to

      return to work.




                                               5
 Case 1:20-cv-05843-FB-LB Document 1 Filed 12/02/20 Page 6 of 20 PageID #: 6




31.   While Plaintiff was out on leave, Defendant COLES called Plaintiff’s partner -- who also

      works for Defendant SPEEDWAY but in a different district -- and asked him when was

      Plaintiff returning to work and whether she would be staying at home as a “stay-at-home

      mom.” Plaintiff’s partner stated that Plaintiff would be returning to work.

32.   Plaintiff felt extremely uncomfortable that Defendant COLES did not ask her about her

      return to work directly and called her partner instead.

33.   When Plaintiff contacted Defendant SPEEDWAY about returning to work, she was

      informed by the Human Resources Department that her position had been allegedly

      eliminated while she was out on leave and that there was “nothing available for [her]” at

      the store where she used to work at. Plaintiff was advised to call Defendant COLES who

      would be the one to decide where to place Plaintiff.

34.   Upon information and belief, her former position had not been eliminated but filled by

      another employee who was an “Assistant Manager” when Plaintiff went out on leave.

35.   Defendant COLES told Plaintiff that she was being demoted to “Assistant Manager,”

      which meant that she would be working 40 hours instead of 50.

36.   Plaintiff was shocked to hear that her position had been eliminated as she expected to have

      her position (or a comparable position) held open for her until her return from her

      pregnancy-related leave of absence.

37.   Plaintiff understood this to also mean that Plaintiff’s maternity/medical leave was an

      annoyance to Defendant SPEEDWAY and that Defendant SPEEDWAY retaliated against

      her for engaging in a protected activity by taking the pregnancy-related leaves of absence.

38.   As is also clear by Plaintiff’s demotion, Defendant SPEEDWAY did not try or intend to

      try to assign Plaintiff to a comparable position upon her return from maternity leave even




                                               6
 Case 1:20-cv-05843-FB-LB Document 1 Filed 12/02/20 Page 7 of 20 PageID #: 7




      though, upon information and belief, alternate positions were available.

39.   Defendant SPEEDWAY did not want Plaintiff to return to her position because she

      exercised maternity/medical leave and was a mother with a newborn child - unlike her

      similarly-situated coworkers.

40.   Moreover, any purported excuse for Plaintiff’s demotion was merely pretextual.

41.   To add insult to injury, at first Plaintiff was also told that she would have to “float” from

      store to store in order to work her 40 hours, which Plainitff found to be outrageous and in

      further retaliation for her taking legally protected leaves of absence.

42.   Eventually, Defendant SPEEDWAY assigned Plaintiff to a specific store, where she started

      working on or about November 8, 2019.

43.   From on or about November 8, 2019 until her further demotion in or around April 2020,

      Plaintiff worked 38 hours per week and was being paid about $560.00 per week.

44.   At the new location, when Plaintiff asked her General Manager to retrain her because she

      had been away on leave for some time and would like a quick touch-up, he stated “I am

      nobody’s babysitter” and “I don’t have time for that,” which made Plaintiff feel extremely

      uncomfortable.

45.   In or around January 2020, Plaintiff was transferred to a different store, in Queens, after

      complaining to the Human Resources Department about a number of issues that she was

      having with her new supervisor.

46.   Soon after Plaintiff started working at the Queens location, a new coworker of hers

      informed her that Deborah Gonzalez (“Gonzalez”), the new store’s General Manager, had

      told him that Defendant COLES wanted to fire Plaintiff.

47.   Plaintiff felt extremelly uncomfortable and terrified of losing her job. Plaintiff understood




                                                7
 Case 1:20-cv-05843-FB-LB Document 1 Filed 12/02/20 Page 8 of 20 PageID #: 8




      this to be related to Plaintiff having been out on pregnancy-related leave of absence.

48.   In or around February 2020, Plaintiff informed Gonzalez that she was pregnant again and

      provided her with a doctor’s note about it.

49.   Soon after, Plaintiff’s partner informed Plaintiff that Defendant COLES had called him

      again to ask him if Plaintiff was pregnant again and why Plaintiff was “telling everyone”

      that she was pregnant. Defendant COLES stated, “I’m not going to go through this shit

      again.” Defendant COLES was referring to Plaintiff’s pregnancy as “this shit”.

50.   Plaintiff felt extremely uncomfortable, insulted, degraded, and offended by Defendant

      COLES’ statements.

51.   In or around late February 2020, Gonzalez informed Plaintiff that her schedule would

      change so that she could go on vacation.

52.   When Plaintiff protested that she already had a medical appointment scheduled for her to

      get a sonogram on one of the days that Gonzalez wanted her to work on, Gonzalez stated,

      “Here we go with the excuses,” making Plaintiff feel extremely uncomfortable. Plaintiff

      was effectively requesting a reasonable accommodation related to her pregnancy.

53.   Plaintiff explained that she was not making excuses and that her medical appointments had

      to be scheduled weeks in advance and were hard to change, to which Gonzalez responded

      that Plaintiff worked for her and if she wanted Plaintiff to change her schedule, then

      Plaintiff had to change her schedule. Gonzalez also stated that if she told Defendant

      COLES about Plaintiff saying “no,” “guess what will happen to [Plaintiff],” essentially

      threatening Plaintiff’s job for requesting a reasonable accommodation related to her

      pregnancy.

54.   Plaintiff’s request was denied and she was forced to miss her appointment for a sonogram,




                                                 8
 Case 1:20-cv-05843-FB-LB Document 1 Filed 12/02/20 Page 9 of 20 PageID #: 9




      which caused Plaintiff to feel extremely distressed and disturbed.

55.   In or around March 2020, Defendant COLES again called Plaintiff’s partner and

      asked her if Plaintiff was going to “keep it,” referring to whether Plaintiff would

      continue or terminate her pregnancy. When Plaintiff’s partner told her that Plaintiff

      would be having the baby, Defendant COLES stated, “I don't think you should. I

      think you should just get rid of it … You have a lot on your plate already - it’s just

      reality.”

56.   Plaintiff felt extremely distressed and offended by Defendant COLES’ comments, which

      affected her to such a degree that she was crying nonstop for days and could not eat or

      sleep.

57.   Around that same week, Plaintiff messaged Gonzalez to inform her that she had been

      vomiting and would not be able to go to work.

58.   Immediately after, Defenant COLES called Plaintiff and started asking her what was going

      and Plaintiff explained that she was not feeling well and that it was likely due to her

      pregnancy.

59.   Defendant COLES pretended to be surprised to hear that Plaintiff was pregnant and

      sounded unhappy about it.

60.   Soon after, Defendant COLES messaged Plaintiff’s partner a picture of Plaintiff working

      and wrote that Plaintiff had supposedly allowed a cashier to clock in before his time.

      Defendant COLES then told him that she meant to send it to Gonzalez and urged him to

      delete it.

61.   Upon information and belief, Gonzalez and Defendant COLES were micromanaging

      Plaintiff in a manner that no other non-pregnant employees were being micromanaged in




                                               9
Case 1:20-cv-05843-FB-LB Document 1 Filed 12/02/20 Page 10 of 20 PageID #: 10




      an effort to ultimately terminate Plaintiff.

62.   Moreover, since being informed about Plaintiff’s pregnancy, Gonzalez put additional

      pressure on Plaintiff and started complaining to her about her “pace” being slower.

63.   Plaintiff felt extremelly stressed by Gonzalez’s comments and would often get severe

      migrains during her shift as she was forced to stand for the duration of her shift and she

      barely had time to eat anything or use the bathroom during her shift due to Defendant

      SPEEDWAY’s strict “no breaks” policy.

64.   In or around March 2020, Gonzalez would also often tell Defendant COLES that she

      “need[s] a guy” to do Plaintiff’s work because Plaintiff was allegedly not moving at

      Gonzalez’s pace.

65.   These comments made Plaintiff feel extremely uncomfortable. Plaintiff understood these

      comments to mean that Gonzalez would prefer to have a non-pregnant employee working

      for her.

66.   In or around the end of March 2020, Defendant COLES messaged Plaintiff on her day off

      and demanded that Plaintiff call her. On the phone, Defendant COLES claimed that

      Gonzalez had stated that she was not happy with Plaintiff’s performance and that Plaintiff

      had not done a “cigarette count,” to which Plaintiff replied that from her first day of

      working with Gonzalez she had been told that the overnight employee of the store was

      responsible for the cigarettes. Defendant COLES then asked Plaintiff what time she was

      working the following day and stated that she would come to the store and have a meeting

      with Plaintiff.

67.   The following morning, on or about March 31, 2020, Plaintiff text messaged Idiyat (Last

      Name Unknown), the Human Resources representative of Defendant SPEEDWAY for the




                                                10
Case 1:20-cv-05843-FB-LB Document 1 Filed 12/02/20 Page 11 of 20 PageID #: 11




      store where Plaintiff worked, about the way that Gonzalez had been treating her since

      Plaintiff informed her that she was pregnant in February 2020, including the fact that was

      unfairly demoted after returning from her pregnancy-related leave or absence. Plaintiff

      also wrote that this treatment has caused her a lot of stress mentally and emotionally.

68.   Upon information and belief, Idiyat informed Defendant COLES and Gonzalez about

      Plaintiff’s complaint of discrimination and retaliation on the basis of her pregnancy.

69.   Later in the day, Defendant COLES went to the store where Plaintiff was working and her,

      Gonzalez, and Plaintiff had a meeting where Gonzalez barrated Plaintiff with a number of

      things that Plaintiff had supposedly been doing wrong. Plaintiff had not been reprimanded

      or written-up for any of the alleged mistakes.

70.   At the end of the meeting, Defendant COLES and Gonzalez informed Plaintiff that

      she was being further demoted to “Customer Service Representative.”

71.   After the meeting, Plaintiff called the Employment Services Department and she was

      informed that her pay was being reduced to $15.25 per hour and that she would no

      longer receive paid sick time or paid pregnancy-related leave. Plaintiff’s hours were

      also reduced to approximately 30 hours per week.

72.   Plaintiff’s demotion was clearly discriminatory in anticipation of Plaintiff requesting

      the reasonable accommodation of a pregnancy-related leave and/or in further

      retaliation for her having gone on a long pregnancy-related leave and complaining of

      discrimination.

73.   Upon information and believe, Defendant COLES told another District Manager that she

      was trying to get Plaintiff transferred to another District so that she would not have to “deal

      with it,” referring to Plaintiff’s second pregnancy and pregnancy-related accommodations.




                                                11
Case 1:20-cv-05843-FB-LB Document 1 Filed 12/02/20 Page 12 of 20 PageID #: 12




74.   Soon after Plaintiff’s demotion, Plaintiff was told by another employee of Defendant

      SPEEDWAY that Gonzalez had told him that she could get Plaintiff her position back at

      the snap of a finger. Plaintiff felt extremely uncomfortable by this comment and felt even

      more exasperated by Defendants’ treatment.

75.   Starting on or about April 13, 2020, Plaintiff’s hours were further reduced to only 24 hours

      per week solely on the basis of her pregnancy.

76.   When Plaintiff complained about this reduction and about it affecting her caregiving

      responsibilities, Gonzalez simply stated that allegedly the Human Resources Department

      had instructed Gonzalez to take Plaintiff off the store’s Tuesday schedule.

77.   Following this further reduction of Plaintiff’s work hours, Plaintiff rearranged her

      caregiver responsibilities in relation to her less than one year old baby and informed

      Gonzalez that she would be unavailable to work on Tuesdays and Fridays for that reason

      moving forward.

78.   In or around June 2020, Plaintiff’s hours were further discriminatorily reduced to about 18

      hours per week solely on the basis of her pregnancy.

79.   Upon information and belief, other non-pregnant employees were being assigned more

      work hours than Plaintiff. Moreover, upon information and belief, even part-time workers

      were getting more work hours than Plaintiff who was a “full-time” employee in paper.

80.   Plaintiff complained to Gonzalez about the further reduction to her work days, and as a

      result to her salary, at which point Gonzalez told her that she would add more hours to her

      work schedule.

81.   However, that did not happen and Plaintiff continued to work about 18 hours per week

      until she went out on her pregnancy-related leave on or about July 31, 2020.




                                              12
Case 1:20-cv-05843-FB-LB Document 1 Filed 12/02/20 Page 13 of 20 PageID #: 13




82.   Plaintiff again perceived this further reduction of her work hours to be in further

      discrimination against her on the basis of her pregnancy and caregiver status, since

      Gonzalez did not accommodate Plaintiff’s requested work schedule based on her caregiver

      duties and instead, upon information and belief, gave the shifts that Plaintiff could work to

      other employees that did not have caregiver duties and were not pregnant. Upon

      information and belief, Gonzalez routinely granted work adjustments to workers without

      caregiving responsibilities.

83.   Defendants created a hostile work environment and demoted Plaintiff solely because

      of Plaintiff’s sex/gender and pregnancy, and any other reason supplied was and is

      merely pretextual. But for the fact that Plaintiff was pregnant and female, Plaintiff

      would not have been discriminated and retaliated against.

84.   Defendants possess no good faith business justification for the adverse employment actions

      taken against Plaintiff herein.

85.   Based on the above, as well as on the temporal proximity between Plaintiff’s disclosure of

      her pregnancy and need for a reasonable accommodation, and the time that Plaintiff was

      demoted, it is clear that Defendants retaliated against Plaintiff due to her pregnancy and

      due to her pregnancy-related need for accommodations.

86.   Upon information and belief, Defendants falsely believed that Plaintiff’s pregnancy would

      interfere with her ability to perform her job duties in the future.

87.   Plaintiff was qualified for her position and could perform the duties of her job working for

      Defendants.

88.   Plaintiff was unlawfully discriminated and retaliated against, humiliated, and degraded,

      and as a result, suffers loss of rights, emotional distress, loss of income and earnings.




                                                13
Case 1:20-cv-05843-FB-LB Document 1 Filed 12/02/20 Page 14 of 20 PageID #: 14




89.   Defendants’ actions and conduct were intentional and intended to harm Plaintiff.

90.   As a result of Defendants’ actions, Plaintiff feels extremely humiliated, degraded,

      victimized, embarrassed, and emotionally distressed.

91.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

      continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

      compensation which such employment entails, and Plaintiff has also suffered future

      pecuniary losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and

      other non-pecuniary losses. Plaintiff further experienced severe emotional distress.

92.   As a result of the above, Plaintiff has been damaged in an amount in excess of the

      jurisdiction of the Court.

93.   Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law.

94.   As such, Plaintiff demands punitive damages as against Defendants, jointly and severally.

                            AS A FIRST CAUSE OF ACTION
                          DISCRIMINATION UNDER TITLE VII
                             (Against Defendant SPEEDWAY)

95.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this Complaint.

96.   This claim is authorized and instituted pursuant to the provisions of Title VII for relief

      based upon the unlawful employment practices of Defendant SPEEDWAY. Plaintiff

      complains of Defendant SPEEDWAY’s violation of Title VII’s prohibition against

      discrimination in employment based, in whole or in part, upon an employee’s pregnancy

      and gender (female).

97.   Defendant SPEEDWAY engaged in unlawful employment practices prohibited by Title




                                              14
Case 1:20-cv-05843-FB-LB Document 1 Filed 12/02/20 Page 15 of 20 PageID #: 15




       VII by discriminating against Plaintiff because of her pregnancy and gender (female).

                            AS A SECOND CAUSE OF ACTION
                            RETALIATION UNDER TITLE VII
                             (Against Defendant SPEEDWAY)

98.    Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this Complaint.

99.    Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-3(a) provides

       that it shall be an unlawful employment practice for an employer:

              (1) to…discriminate against any of his employees…because [s]he
              has opposed any practice made an unlawful employment practice by
              this subchapter, or because [s]he has made a charge, testified,
              assisted or participated in any manner in an investigation,
              proceeding, or hearing under this subchapter.

100.   Defendant SPEEDWAY engaged in unlawful employment practices prohibited by Title

       VII by terminating Plaintiff because of her engagement in a protected activity related to

       her pregnancy and sex/gender (female).

                             AS A THIRD CAUSE OF ACTION
                            RETALIATION UNDER THE FMLA

101.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this Complaint.

102.   The FMLA provides that eligible employees are entitled to take up to 12 weeks of leave in

       any 12-month period because of a serious health condition that makes the employee unable

       to perform the functions of the position of such an employee.

103.   Section 29 U.S.C. 2615 (a) (1) of the FMLA states in pertinent fact:

         It shall be unlawful for any employer to discharge or in any other manner
         discriminate against any individual for opposing any practice made unlawful by this
         subchapter.

104.   At all relevant times, Plaintiff was an eligible employee under the definitional terms of the



                                                15
Case 1:20-cv-05843-FB-LB Document 1 Filed 12/02/20 Page 16 of 20 PageID #: 16




       FMLA.

105.   Plaintiff requested an FMLA leave from Defendants with whom she had been employed

       for at least twelve months pursuant to the requirements of the FMLA.

106.   Further, Plaintiff had at least 1,250 hours of service with Defendant SPEEDWAY during

       the prior twelve months.

107.   Defendant SPEEDWAY willfully discriminated and retaliated against Plaintiff for taking

       leave under the FMLA. Plaintiff was demoted, transferred to a different job location, and

       was stripped of a number of work privileges that she enjoyed before her FMLA leave,

       including a monthly performance bonus and overtime work hours.

                            AS A FOURTH CAUSE OF ACTION
                         DISCRIMINATION UNDER THE NYSHRL

108.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this Complaint.

109.   Executive Law § 296 provides that,

              1. It shall be an unlawful discriminatory practice: (a) For an
              employer or licensing agency, because of an individual's … sex
              [and/or] familial status … to refuse to hire or employ or to bar or
              to discharge from employment such individual or to discriminate
              against such individual in compensation or in terms, conditions or
              privileges of employment.

110.   Defendants engaged in an unlawful discriminatory practice by discriminating against

       Plaintiff because of her pregnancy and sex/gender (female) and familial status.

                            AS A FIFTH CAUSE OF ACTION
                          RETALIATION UNDER THE NYSHRL

111.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this Complaint.




                                               16
Case 1:20-cv-05843-FB-LB Document 1 Filed 12/02/20 Page 17 of 20 PageID #: 17




112.   Executive Law § 296 provides that, “7. It shall be an unlawful discriminatory practice for

       any person engaged in any activity to which this section applies to retaliate or discriminate

       against any person because he or she has filed a complaint, testified, or assisted in any

       proceeding under this article.”

113.   Defendants have engaged in an unlawful discriminatory practice in violation of the

       NYSHRL when they terminated Plaintiff for seeking a reasonable accommodation for her

       pregnancy.

                           AS A SIXTH CAUSE OF ACTION
                     AIDING AND ABETTING UNDER THE NYSHRL
                              (Against Defendant COLES)

114.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this Complaint.

115.   New York State Executive Law §296(6) provides that it shall be an unlawful discriminatory

       practice: “For any person to aid, abet, incite compel or coerce the doing of any acts

       forbidden under this article, or attempt to do so.”

116.   Defendant COLES engaged in an unlawful discriminatory practice in violation of the

       NYSHRL by aiding, abetting, inciting, compelling and coercing the above discriminatory

       conduct.

                            AS A SEVENTH CAUSE OF ACTION
                         DISCRIMINATION UNDER THE NYCHRL

117.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this Complaint.

118.   The New York City Administrative Code § 8-107(1) provides that

              It shall be an unlawful discriminatory practice: (a) For an employer
              or an employee or agent thereof, because of the actual or perceived
              … gender [and/or] caregiver status … to refuse to hire or employ or



                                                17
Case 1:20-cv-05843-FB-LB Document 1 Filed 12/02/20 Page 18 of 20 PageID #: 18




              to bar or to discharge from employment such person or to
              discriminate against such person in compensation or in terms,
              conditions or privileges of employment.

119.   Defendants engaged in an unlawful discriminatory practice by discriminating against and

       Plaintiff because of her pregnancy, gender (female), and caregiver status.

                           AS AN EIGHTH CAUSE OF ACTION
                          RETALIATION UNDER THE NYCHRL

120.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this Complaint.

121.   The New York City Administrative Code §8-107(7) provides that it shall be unlawful

       discriminatory practice: "For an employer ... to discriminate against any person because

       such person has opposed any practices forbidden under this chapter ... "

122.   Defendants have engaged in an unlawful discriminatory practice in violation of the

       NYCHRL when they terminated Plaintiff for seeking a reasonable accommodation for her

       pregnancy.

                          AS A NINTH CAUSE OF ACTION
                    AIDING AND ABETTING UNDER THE NYCHRL
                             (Against Defendant COLES)

123.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this Complaint.

124.   The Administrative Code of City of New York§ 8-107(6) provides that it shall be unlawful

       discriminatory practice: "For any person to aid, abet, incite, compel; or coerce the doing of

       any of the acts forbidden under this chapter, or attempt to do so."

125.   Defendant COLES engaged in an unlawful discriminatory practice in violation of the

       NYCHRL by aiding, abetting, inciting, compelling and coercing the above discriminatory

       conduct.



                                                18
Case 1:20-cv-05843-FB-LB Document 1 Filed 12/02/20 Page 19 of 20 PageID #: 19




                                        JURY DEMAND

126.   Plaintiff demands a trial by jury.

WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants:

A.     Declaring that Defendants engaged in unlawful employment practices prohibited by Title

       VII, the FMLA, NYSHRL, and the NYCHRL, in that Defendants discriminated against

       Plaintiff on the basis of her pregnancy and sex/gender (female), familial and caregiver

       status, and retaliated against for requesting reasonable accommodations for her pregnancy,

       including but not limited to requesting and taking a legally protected pregnancy related

       FMLA leave and complaining about discrimination;

B.     Awarding damages to Plaintiff for all lost wages and benefits resulting from Defendants’

       unlawful discrimination and to otherwise make her whole for any losses suffered as a result

       of such unlawful employment practices;

C.     Awarding Plaintiff compensatory damages for mental, emotional and physical injury,

       distress, pain and suffering and injury to her reputation in an amount to be proven;

D.     Awarding Plaintiff punitive damages;

E.     Awarding Plaintiff attorneys’ fees, costs, disbursements, and expenses incurred in the

       prosecution of the action;




                                               19
Case 1:20-cv-05843-FB-LB Document 1 Filed 12/02/20 Page 20 of 20 PageID #: 20




  F.    Awarding Plaintiff such mher and further relief as the Court may deem equitable, just and

        proper to remedy the Defendants' unlawfitl employment practices.

  Dated: New York, New York
         December 2, 2020


                                                            PHILLIPS & ASSOCIATES,
                                                            ATTORNEYS AT LAW, PLLC



                                                    By:
                                                           Brittany A. Stevens, Esq.
                                                           Katerina Housos. faq.
                                                           Allorney~for ?laimijf
                                                           45 Broadway, Suite 430
                                                           New York. New York 10006
                                                           T: (212) 248-7431
                                                           F: (212) 901 -2107
                                                           bstevens@tpglaws.com
                                                           khousos@tpglaws.com




                                               20
